Citation Nr: 1627306	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-47 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a lung disability and assigned the same an initial 60 percent rating, effective January 22, 2009.  Within one year of such rating, the Veteran submitted an April 2010 claim of entitlement to a TDIU, an increased rating claim.  In response, the RO, in a July 2010 rating decision, proposed to reduce the 60 percent assigned to the Veteran's lung disability.  By a September 2010 rating decision, the RO reduced the rating to 10 percent, effective January 1, 2011.  The RO, at that time, also denied the Veteran's TDIU claim.

The Veteran filed an October 2010 Notice of Disagreement (NOD) to the September 2010 rating decision that reduced the rating assigned to his lung disability, and did not express disagreement with the denial of his TDIU claim.. However, he perfected his appeal and the Board, in April 2014, restored his 60 percent rating.  At that time, the Board took jurisdiction of the issue of entitlement to a TDIU and remanded the same for additional development.  A claim for a TDIU is part of an increased rating claim when such is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The Board, in its September 2014 remand, directed the AOJ to obtain an opinion as to whether the Veteran is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities, to specifically exclude his non-service-connected progressive obesity.  The VA examiner, in the September 2014 opinion, reported that the Veteran's condition is restrictive lung disease complicated by morbid obesity and chronic obstructive pulmonary disease, and proceeded to provide a list of tasks in which the Veteran would be limited, considering non-sedentary employment.  While the examiner provided recitation of a number of tasks in which the Veteran would be limited in non-sedentary employment, he did not provide the opinion requested by the Board.  On remand, the AOJ should obtain a sufficient addendum opinion.

The most recent VA treatment records available for Board review are dated in February 2011, and the most recent private treatment records are dated in June 2013.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records and provide him an opportunity to supplement the record with any relevant outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his updated VA treatment records, dated from February 2011 to the present. 

2. Send the Veteran VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain any relevant outstanding private treatment records.

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., restrictive lung disease, hearing loss, and tinnitus), and opine as to the impact of the service-connected disabilities (to specifically exclude his non-service-connected progressive obesity), on his ability to secure and follow a substantially gainful occupation.  

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

4. After completing any other development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

